internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-104019-00 date date re legend decedent spouse trust mother-in-law nephew h g k date date date state dear this is in response to your submission dated date requesting a ruling under sec_2041 of the internal_revenue_code according to the facts submitted spouse died on date under paragraph iv of spouse’s will spouse created trust for the benefit of her husband decedent paragraph iv provides subject_to the foregoing bequests all the rest residue and remainder of my estate whether real personal or mixed including lapse of any legacies hereinabove contained i give devise and bequeath unto my beloved husband decedent and my beloved brother-in-law h as joint trustees and or their successors or alternates hereinafter named herein referred to as trustee or trustee each meaning singular or plural to be owned held used and finally disposed of upon the terms and conditions to-wit after the establishment of a_trust under paragraph vi for the benefit of plr-104019-00 spouse’s brother and his wife the trust for the benefit of decedent is created under paragraph vi all the rest residue and remainder of my estate devised in the paragraph iv shall be placed in a_trust to be known as trust the income from which shall be collected by my trustees and after paying all taxes and all other expenses incidental to the handling thereof and from the remaining net_income from same shall first provide the money necessary to supplement the income of my beloved mother-in-law mother-in-law to the extent necessary in the discretion of the trustees to provide her with proper maintenance medical attention and the comforts of life as long as she shall live and the remainder or all of the net_income derived therefrom shall be remitted in monthly quarterly or other convenient installments to my beloved husband decedent as long as he shall live paragraph iv provides for discretionary distributions of principal to decedent in connection with the trusts hereinabove created for the benefit of my husband decedent whenever in the discretion of the joint trustee h or any successor or alternate of his hereinafter named it would appear to him in his sole discretion and not in the discretion of decedent that part or all of the corpus of my estate should be expended for his maintenance care comfort or well-being such corpus may be invaded or totally expended for anyone or all of such purpose emphasis added paragraph iv provides for trustee powers under trust as follows subject_to the limitation set out next above pertaining to the discretion of my husband as trustee pertaining to the invasion of the corpus of the trust created for his benefit my trustee or trustees named herein shall have full power and authority to do any act or thing pertaining to any trust or trusts created hereunder that i myself could do if then being present and acting in person including but not limited to all of the powers and authorities otherwise herein given to my trustees and in addition thereto not by limitation by way of illustration the following b the power to sell exchange lease rent assign transfer mortgage or otherwise dispose_of all or any part of any real or personal_property upon such terms and conditions as to such trustee or trustees seem advisable c the power at anytime in the discretion of my trustee or trustees if anyone for whom any part of my estate is being held hereunder should be in need of funds for his or her maintenance and support education medical treatment or for any other purpose that would seem to my trustee or trustees to justify the expenditure of any income or corpus of my estate then such expenditure may be made plr-104019-00 upon decedent’s death the trust property is to be disposed of in accordance with paragraph iv of spouse’s will that paragraph provides that if decedent is survived by either spouse’s brother or the brother’s wife one-half the income of trust shall be used for the benefit of them or the survivor of them until both have died or until brother’s wife has remarried the trust property is then to pass in equal shares to the then living children of spouse’s nephew the remaining one-half of trust is to be divided into two equal shares one designated the h trust for the benefit of h and one designated the g trust for the benefit of g if either of g or h do not survive decedent g and or h’s one-half share of the remaining one-half of trust is to pass in equal shares to their living children paragraph v provides that if decedent or h is unable for any reason to act as a joint trustee then g and k in that order are designated as successor trustees mother-in-law died on date decedent died on date from date until decedent’s death decedent received all of the net_income from trust h predeceased decedent after h’s death g served as co-trustee of trust with decedent until decedent’s death it is represented that at least since neither g nor h have received any distributions from trust you have requested a ruling that except for any accrued but unpaid net_income of the trust at the time of decedent’s death no portion of the corpus of the trust is includible in decedent’s gross_estate for federal estate_tax purposes sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides for the inclusion in the gross_estate of any property to which the decedent possesses at the time of his death a general_power_of_appointment created after date under sec_2041 the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_2041 provides that a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person is not deemed a general_power_of_appointment if the power is exercisable by the decedent only in conjunction with a person having a substantial interest in the property subject_to the power which interest is adverse to exercise of the power in favor of the decedent plr-104019-00 sec_20_2041-3 relates to a power_of_appointment created after date which is exercisable only in conjunction with another person as described in sec_2041 such power is not considered a general_power_of_appointment if it is exercisable by the decedent with the consent or joinder of a person having a substantial adverse_interest in the property subject_to the power which interest is adverse to the exercise of the power in favor of the decedent his estate his creditors or the creditors of his estate an interest adverse to the exercise of a power is considered as substantial if its value in relation to the total value of the property subject_to the power is not insignificant sec_20_2041-3 example considers a situation where the decedent and l were trustees of a_trust under the terms of which the income was to be paid to l for life and then to m for life and the remainder was to be paid to the decedent the trustees had the power to distribute corpus to the decedent during l’s life the example concludes that since l’s interest was adverse to the exercise of the power in favor of the decedent the decedent did not have a general_power_of_appointment if the decedent and m were the trustees m’s interest would likewise have been adverse to the exercise of the power in favor of the decedent sec_20_2041-1 provides in part that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift beneficial interests except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment revrul_54_153 1954_1_cb_185 concludes that where a trustee who is also a beneficiary of the trust is prevented by a state statute from participating in a decision to distribute corpus to himself the trust property is not includible in the gross_estate pursuant to sec_811 the predecessor to sec_2041 in the present case decedent prior to mother-in-law’s death was entitled to receive the remaining income from trust after payment to mother-in-law of that portion of trust income necessary to supplement her other income in order to provide her with proper maintenance medical attention and the comforts of life after mother-in-law’s death decedent became entitled to receive all or the net_income from trust for the remainder of his lifetime in addition to decedent’s right to income from trust the trustees of trust other than decedent were authorized to distribute corpus of trust to decedent in their discretion for decedent’s maintenance care comfort or well-being decedent served as cotrustee of trust and as co-trustee had broad powers to sell exchange assign transfer or otherwise dispose_of all or any part of any real or personal_property as well as the power to distribute corpus to any beneficiary of spouse’s estate for his or her maintenance and support education medical treatment or any other purpose this power however was subject_to the limitation prohibiting decedent from participating in any decision by the trustees to distribute corpus of trust to decedent plr-104019-00 based on the facts presented and the representations made we conclude that at the time of his death decedent did not possess a general_power_of_appointment over any part of trust decedent was precluded from participating in any decisions by the trustees of trust to make discretionary distributions of corpus to decedent in addition with respect to the administrative trustee powers contained in paragraph iv of spouse’s will decedent as a cotrustee could exercise these powers only in a fiduciary capacity in administering the trust accordingly we conclude that at the time of his death decedent did not possess a general_power_of_appointment in trust within the meaning of sec_2041 except for any accrued but unpaid net_income of the trust at the time of decedent’s death no portion of the corpus of the trust is includible in decedent’s gross_estate for federal estate_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as we have specifically ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik branch chief branch enclosures copy of sec_6110 purposes copy of letter
